765 So. 2d 63 (2000)
Jerry KAMERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1747.
District Court of Appeal of Florida, Fourth District.
February 16, 2000.
Jerry Kamerman, Sanderson, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The order denying appellant's sworn motion for jail time credit while attending the Turning Point program is reversed. On remand, the court shall either attach portions of the record conclusively showing no entitlement to relief or shall order an evidentiary hearing as to whether the program qualifies appellant for jail time credit. See Rasik v. State, 717 So. 2d 618 (Fla. 4th DCA 1998); Whitehead v. State, 677 So. 2d 40 (Fla. 4th DCA 1996).
GUNTHER, FARMER and GROSS, JJ., concur.